Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	The amendment filed 03/15/2021 is acknowledged and has been entered.
	New claims 69-71 have been added.
3.	Claims 28-37 and 61-71 have been examined.

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 09/15/2020.

Grounds of Rejection Maintained
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 28-37 and 61-70 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the 
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; The 2015 Written Description Workshop materials; hereinafter “Guidelines”).  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
	The claims are herein drawn to a method comprising a first compound that specifically binds to an Eph receptor, a second compound that specifically binds to an IL-13 receptor, and/or a third compound comprising a Fra-1 antagonist.
	In this instance, the claims are directed to a genus of compounds and/or antagonists which binds Eph receptor, IL-13 receptor, and/or Fra-1 antagonist.
A genus of compounds and/or antagonists may include, for example, a polypeptide, an antibody, a nucleic acid, or small molecule. 
Although the specification teaches active ephrinA1 in monomeric form, IL-13, and anti-IL-13Ra2 antibody for treating cancer (see [0020], [0092], Example 10), it is not representative of the claimed a genus of compounds and/or antagonists; this is because the claimed compounds and/or antagonists, for example, a polypeptide, an antibody, a nucleic acid, or small molecule have markedly different structures. The specification does not teach any species of Fra-1 antagonist. The artisan would not expect that any given compound that specifically binds to an Eph receptor, or compound that specifically binds to IL-13 receptor, or a Fra-1 antagonist would have activity for treating cancer.
There is no correlation between any one particularly identifying structural feature that is shared by at least a substantial number of the members of the claimed a genus of compounds and/or antagonists; because each compound and/or antagonist is structurally and functionally different. Although the artisan could potentially screen compounds and/or antagonists, it cannot be predicted whether or not one will be successful.  The written description provision set forth under 35 USC 112(a) is severable from its enablement provision, so that written description requirement cannot be met by describing how one might make the invention – rather the invention must be 
The skilled artisan could not immediately envision, recognize or distinguish at least a substantial number of the members of the claimed genus of compounds and/or antagonists. 
The specification therefore would not reasonably convey to the skilled artisan Applicant's possession of the claimed invention as of the filing date of the application.
Notably, the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
Furthermore, Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with any of the requisite clarity or particularity the claimed a genus of compounds and/or antagonists would have activity for treating cancer. A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
While the written description requirement can by satisfied without an actual reduction to practice, the disclosure of a catalog of potentially effective substances that might be found to be useful in practicing the claimed invention does not fulfill the written description requirement.  
Recognizing that the claims are drawn to a genus of compounds and/or antagonists would have activity for treating cancer, it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a 
Finally, Guidelines states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  “Guidelines” further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Moreover, because the claims encompass a genus of compounds and/or antagonists would have activity for treating cancer, but which otherwise vary materially, structurally and/or functionally, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.

The Applicant’s arguments:
The recited genus of compounds and/or antagonists are well known in the art, as evidenced by the references cited by the examiner under section 103.

 Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The references cited by the examiner under section 103 are species of compounds and/or antagonists; however, the claims are drown to a genus of compounds and/or antagonists set forth above.
	Examiner suggests that (1) adding limitations of claim 31 and “wherein said first compound is active ephrinA1 in monomeric form” in claim 28, and (2) adding limitations of claims 63, 71 and “wherein said first compound is active ephrinA1 in monomeric form” in claim 35, would obviate the rejection.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 28-34 and 36-37 remain rejected under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Kinch et al. (US 20050153923, published on July 14, 2005, filed on .
	Claims 28-34 and 36-37 are herein drawn to a method of treating cancer in a subject, comprising: administering a first compound that specifically binds to an Eph receptor to said subject in a treatment effective amount, wherein said first compound is coupled to a first therapeutic agent, and concurrently administering a second compound that specifically binds to an IL-13 receptor to said subject in a treatment effective amount, wherein said second compound is coupled to a second therapeutic agent, wherein said first compound comprises monomeric ephrinA1, wherein said first therapeutic agent and said second therapeutic agent each comprise a Pseudomonas exotoxin.
Kinch et al. teaches a method of treating a cancer expressing EphA2 in a subject, comprising: administering ephrinA1 to said subject in a therapeutically effective amount, wherein said ephrinA1 is associated with a therapeutic agent; see entire document, e.g. claims 1-9 and 10-13, [0021], [0026-0027], [0029]. Kinch et al. teaches EphrinA1 in a soluble, non-membrane bound form; see [0221]. 
Wykosky et al. teaches that soluble EphrinA1 is in monomeric form; see entire document, e.g. abstract. Thus, the EphrinA1 in a soluble, non-membrane bound form of Kinch et al. would be a monomeric form.
For claims 32-34, Kinch et al. teaches that the therapeutic agent includes pseudomonas exotoxin; see [0166].
For claims 36-37, Kinch et al. teaches cancer includes glioma; see [0281-0282].
Kinch et al. do not teach treating cancer with IL-13-pseudomonas exotoxin conjugate. 
However, this deficiency is remedied by Debinski et al.
Debinski et al. teach mutagenized IL-13 specially bind to IL 13 receptor fused to a therapeutic agent (e.g. Pseudomonas toxin); see entire document, e.g. abstract, col. 2-lines 37-53. Debinski et al. teach a method of treating cancer (e.g. glioma) using mutagenized IL-13-pseudomonas exotoxin conjugate; see col. 20-lines 5-32, Example 2.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to treat cancer using EphrinA1-Pseudomonas exotoxin fusion protein and mutagenized IL-13-pseudomonas exotoxin conjugate. One would have been motivated to do so because Kinch et al. teaches a method of treating a cancer using EphrinA1-Pseudomonas exotoxin fusion protein; Debinski et al. teach a method of treating cancer using mutagenized IL-13-pseudomonas exotoxin conjugate. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer using EphrinA1-Pseudomonas exotoxin fusion protein and mutagenized IL-13-pseudomonas exotoxin conjugate, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both EphrinA1-Pseudomonas exotoxin fusion protein and mutagenized IL-13-pseudomonas exotoxin conjugate are taught by the prior arts for treating cancer (e.g. glioma).

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
It should be noted that according to KSR Int 'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007), in an obvious analysis, “[t]he question is not whether the combination was obvious to the patentee but whether the combination 
	Examiner suggests that adding limitation of “wherein said first compound is active ephrinA1 in monomeric form” in base claim would obviate the rejection.

11.	Claims 35 and 61-71 remain/are rejected under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Kinch et al. (US 20050153923, published on July 14, 2005, filed on December 3, 2004, IDS) evidenced by Wykosky et al. (Oncogene, 2008, 27: 7260–7273, IDS) and in view of Debinski et al. (US 6296843, issued on October 2, 2001, IDS), and further in view of Debinski et al. (US 20050260649, published on November 24, 2005, hereafter Debinski-2).
	Claims 35 and 61-71 are herein drawn to a method of treating cancer in a subject, comprising: administering a first compound that specifically binds to an Eph receptor to said subject in a treatment effective amount, wherein said first compound is coupled to a first therapeutic agent, and concurrently administering a second compound that specifically binds to an IL-13 receptor to said subject in a treatment effective amount, wherein said second compound is coupled to a second therapeutic agent, and concurrently administering a third compound comprising a Fra-1 antagonist to said subject in a treatment effective amount, wherein said third compound is coupled to a third therapeutic agent, wherein said first compound comprises monomeric ephrinA1, wherein said second compound comprises IL-13, wherein said first therapeutic agent, said second 
	The teachings of Kinch et al., Wykosky et al. and Debinski et al. have been set forth in the above rejection of claims 28-34 and 36-37 under pre-AIA  35 U.S.C. 103(a). 
	Kinch et al. and Wykosky et al. in view of Debinski et al. do not teach Fra-1 antagonist.
	However, this deficiency is remedied by Debinski-2.
	Debinski-2 teaches therapeutic use of anti-Fra-1 antibody and antisense nucleic acids of Fra-1 for treating brain cancer; see entire document, e.g. abstract, [0093-0105].
	In view of Kinch et al. and Debinski et al., it would be obvious to have an anti-Fra-1 antibody coupled to a therapeutic agent (e.g. Pseudomonas exotoxin).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to treat cancer using EphrinA1-Pseudomonas exotoxin fusion protein, mutagenized IL-13-pseudomonas exotoxin conjugate, and anti-Fra-1 antibody coupled to Pseudomonas exotoxin. One would have been motivated to do so because Kinch et al. teaches a method of treating a cancer using EphrinA1-Pseudomonas exotoxin fusion protein; Debinski et al. teach a method of treating cancer using mutagenized IL-13-pseudomonas exotoxin conjugate; Debinski-2 teaches therapeutic use of anti-Fra-1 antibody and antisense nucleic acids of Fra-1 for treating brain cancer. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer using EphrinA1-Pseudomonas exotoxin fusion protein, mutagenized IL-13-pseudomonas exotoxin conjugate, and anti-Fra-1 antibody coupled to Pseudomonas exotoxin, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, EphrinA1-Pseudomonas exotoxin fusion protein, mutagenized IL-13-pseudomonas exotoxin conjugate, and anti-Pseudomonas exotoxin are taught by the prior arts for treating brain cancer.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	For the reasons discussed above in responding to these same arguments with respect to the rejection of the claims under § 103(a) set forth above, it is submitted that the claimed invention is rendered obvious over the combination of prior arts. 
	Examiner suggests that adding limitation of “wherein said first compound is active ephrinA1 in monomeric form” in base claim would obviate the rejection.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

13.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

14.	Claim 69 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 69 is indefinite because it refers to claim 1, which does not exist, so it lacks antecedent basis.

Conclusion
15.	No claim is allowed.



17.	Applicant's amendment necessitated the new ground(s) of objection/rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YAN XIAO/Primary Examiner, Art Unit 1642